Citation Nr: 1425333	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $58,565.00, to include consideration of whether VA was correct to terminate pension benefits and create an overpayment.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which terminated the Veteran's disability pension benefits, effective June 1, 2003, and set forth that an overpayment had been created.  Jurisdiction of the Veteran's claims file is maintained at the Honolulu, Hawaii RO.  

In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  During the hearing, the Veteran argued both that the overpayment was not valid and that, separately, he was seeking a waiver of the overpayment.  The Board has thus characterized the issue accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the determination by the Committee on Waivers, the overpayment of $58,565.00 was created as a result of the termination of the Veteran's pension benefits from July 1, 2003, to November 1, 2005. 

In June 2008, the RO notified the Veteran of the proposal to terminate his pension as of July 1, 2003, as there was evidence that his spouse was employed during the period in question.

In August 2009, VA's Debt Management Center notified the Veteran that the amount of the overpayment was $58,565.00.  In March 2010, the Veteran disputed the validity of this debt as he contends he and his spouse were estranged. 

As it is not clear how the amount of the overpayment was calculated and as the record does not contain adequate information to determine the precise period of overpayment and whether the overpayment amount is correct, further development is needed.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims held that it was improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).

Additionally, the RO indicated that they would reconsider the Veteran's claim if he submitted the appropriate Eligibility Verification Reports (EVR) for the timeframes in question.  As he was incarcerated for year, the Veteran filed the requested EVRs in July 2012.  The RO has not yet considered these EVRs.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the Veteran's pension account, setting forth the precise period of the overpayment and the amounts due and paid to the Veteran for the period of overpayment and associate the audit report with the Veteran's file, and send a copy to the Veteran.

2.  Asked the Veteran for an updated VA Form 5655, Financial Status Report. 

3.  Following completion of the development and review of the July 2012 EVRs, adjudicate the claim for waiver of recovery of an overpayment of nonservice-connected pension benefits, to include consideration of whether VA was correct to terminate pension benefits and create an overpayment.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



